TO BE PUBLISHED



              $5uprritir 0:ourt ofTc.g.
                             2008-SC-000934-KB
                                                      DATIEvm_uzl
KENTUCKY BAR ASSOCIATION                                             MOVANT


V.                          IN SUPREME COURT



CHARLES C. LEADINGHAM                                          RESPONDENT


                            OPINION AND ORDER


      Respondent, Charles C. Leadingham, was admitted to the practice of law

in the Commonwealth of Kentucky on October 30, 1987. His bar roster

address is 215 15th Street, P.O. Box 387, Ashland, Kentucky 41105. The KBA

Board of Governors considered a' charge of misconduct with four counts

against the Respondent related to his representation of Ed V. McGuire.

      The Board of Governors considered this a default case at its November

21, 2008, meeting. Per the Board's findings, Respondent was hired by Mr.

McGuire to file a lawsuit against the former owners of Mr. McGuire's house.

Respondent prepared a complaint, but never filed it nor would he return any of

Mr. McGuire's phone calls. The Disciplinary Clerk had Respondent personally

served with a complaint from the Inquiry Commission with a notice that failure

to respond could subject Respondent to an additional charge of misconduct.

Respondent did not timely respond. A day before the Board of Governor's

meeting, Respondent tendered a response with a motion to file a late answer.
The Board denied the request and heard the four counts of the charge against

the Respondent.

          Count I is based upon the above facts, including Respondent's failure to

file the lawsuit on behalf of Mr. McGuire after being hired to do so, failure to

return phone calls, and failure to provide Mr. McGuire with any information

regarding the lawsuit. Count I charged the Respondent with a violation of SCR

3.130-1.3. which provides:

               A lawyer shall act with reasonable diligence and
               promptness in representing a client.

      Count II charged Respondent with a violation of SCR 3.130-1.4, which

states:

               (a) A lawyer should keep a client reasonably informed
               about the status of a matter and promptly comply with
               reasonable requests for information.

               (b) A lawyer should explain a matter to the extent
               reasonably necessary to permit the client to make
               informed decisions regarding the representation.

      Count III is based on Respondent's acceptance of Mr. McGuire's money

to file the lawsuit and his failure to file the lawsuit or return the money. Count

III charged the Respondent with violation of SCR 3.130-1.15(b), which provides:

               Upon receiving funds or other property in which a
               client or third person has an interest, a lawyer shall
               promptly notify the client or third person. Except as
               stated in this rule or otherwise permitted by law or by
               agreement with the client, a lawyer shall promptly
               deliver to the client or third person any funds or other
               property that the client or third person is entitled to
               receive and, upon request by the client or third person,
               shall promptly render a full accounting regarding such
               property.



                                          2
      Count IV is based on the above facts, including Respondent's failure to

respond to the Complaint despite receiving letters from both the Disciplinary

Clerk and Bar Counsel informing Respondent that failure to respond results in

a disciplinary charge. Count IV charged the Respondent with a violation of

SCR 3.130-8.1(b), which provides:

            [A] lawyer in connection with . . . a disciplinary matter,
            shall not, . . . knowingly fail to respond to a lawful
            demand for information from . . . [a] disciplinary
            authority. . . .

The Board of Governors made the following findings of fact:

            13.   Respondent failed to file an answer within the
            time required by the Supreme Court Rules, and the
            Board of Governors denied Respondent's Motion to File
            Late Answer. Therefore, Respondent is before the
            Board of Governors of the KBA by default.

            14.  The Board finds by a preponderance of the
            evidence that the Respondent failed to file the lawsuit
            on behalf of Mr. McGuire after Mr. McGuire hired
            Respondent to do so.

            15.    The Board finds by a preponderance of the
            evidence that the Respondent failed to return Mr.
            McGuire's telephone calls and failed to provide Mr.
            McGuire any information regarding Respondent's
            failure to file the lawsuit.

           16.   The Board finds by a preponderance of the
           evidence that the Respondent accepted Mr. McGuire's
           money to file a lawsuit, but did not file the lawsuit and
           did not return the money.

     The Board of Governors found the Respondent:

           [G]uilty of the violation set forth in Count I of the
           Charge by a vote of 17-0; found the Respondent guilty
           of the violation set forth in Count II of the Charge by a
           vote of 17-0; found the Respondent not guilty of the
           violation set forth in Count III of the Charge by a vote


                                       3
                 of 13-4; and found the Respondent guilty of the
                 violation set forth in Count IV of the Charge by a vote
                 of 14-3. One member recused himself from discussion
                 of the case and the vote.

         After finding Respondent guilty of three of the four counts charged, the

Board considered an appropriate discipline. The Respondent had a previous

discipline on May 24, 2001, for violating SCR 3.130-1.4(a) and SCR 3.130-

1.6(d) resulting from Respondent's failure to return a client's telephone calls

and answer her letter, and his failure to advise the client he was no longer

representing her in a divorce case. At that time, Respondent received a public

reprimand. This time the Board recommends a sixty-one day suspension plus

costs.

         Under SCR 3.370(10), if either party does not file a notice of review, or

the Court notify the parties of its review, the Court shall enter an order

adopting the Board's decision. Neither party has filed a notice for this Court to

review the Board's decisiOn, and this Court elects not to do so under SCR

3.37(9). Accordingly, this Court adopts the Board of Governors' decision and

orders that:

         (1)   The Respondent, Charles C. Leadingham, be and is hereby

               suspended from the practice of law for sixty-one days;

         (2)   The costs of these proceedings, certified by the Executive Director to

               be $359.28, is assessed against the Respondent, Charles C.

               Leadingham;

         (3)   Pursuant to SCR 3.390, Charles C. Leadingham shall notify all

               courts in which he had matters pending, and all clients for whom he


                                            4
     is actively involved in litigation and similar legal matters, of his

     inability to continue to represent them, and of the necessity and

     urgency of promptly retaining new counsel. Simultaneously,

     Respondent shall provide a copy of all such letters to the Director of

     the Association; and

(4) Respondent, Charles C. Leadingham shall immediately, to the extent

     possible, cancel and cease any advertising activities pursuant to

     SCR 3.390.

All sitting. All concur.

ENTERED: March 19, 2009.




                                                     CHIEF JUSTICE




                                  5